Citation Nr: 1417063	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-32 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral foot fungus (also claimed as jungle rot).

2. Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Setpember 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  RO jurisdiction has since been transferred to the Waco RO.  

In January 2014, the Veteran testified before the undersigned at a Board hearing held via videoconference; a transcript of that hearing is of record.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are pertinent to the present appeal. 

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

On January 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for the claim of service connection for bilateral foot fungus was requested.




CONCLUSION OF LAW

The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of service connection for bilateral foot fungus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted a statement in January 2014 expressing his intent to withdraw the matter of service connection for bilateral foot fungus from appellate consideration.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of service connection for a bilateral foot fungus is dismissed.



REMAND

The Board finds that a remand is necessary as to the issue of service connection for a psychiatric disorder  so that further development may be sought, particularly to obtain identified records and to administer a VA examination.

The Veteran indicated at his personal hearing that he has received treatment for and diagnosis of PTSD by the Vet Center.  Such records are not associated with the claims folder.  Also, there is no PTSD diagnosis of record.  Thus, in light of his statements, the Board will remand.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain and associate with the claims file (either paper file or CAPRI) any relevant outstanding medical records, to include medical records pertaining to the treatment of PTSD from the Vet Center.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After completing action item (1), the Veteran should be afforded a VA examination to determine the nature and etiology of any and all psychiatric disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should identify all current psychiatric disorders, to include PTSD.  For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not the disorder is causally or etiologically related to the Veteran's military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

With respect to PTSD, the RO should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If there is a verified stressor or there is a stressor related to fear of hostile military or terrorist activity consistent with his service, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. Upon completion of the above development, and any additional development deemed appropriate, the AMC/RO should readjudicate the issue of service connection for PTSD.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


